 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      TIMOTHY ADDISON MCCAMEY,
                                                             CASE NO. 2:19-cv-00812-RBL-JRC
11                             Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      ADULT BEHAVIOR HEALTH
        SERVICES, et al.,
14
                               Defendants.
15

16          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
17   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
     record, does hereby find and ORDER:
18
            (1) The Court adopts the Report and Recommendation. Plaintiff’s motion “for judgment”
19   (Dkt. 19) is interpreted as a motion for entry of default and default judgment and is denied.
20          (2) The Clerk shall send copies of this order to plaintiff and Judge Creatura.
            Dated this 20th day of December, 2019.
21

22

23
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
